EXHIBIT 10.2
 
THIS CONSULTING AGREEMENT is dated for reference the 04 day of December, 2012
 
BETWEEN:
 
Jiu Feng Investment Hong Kong Ltd.., having an office at No.2293 Hong Qiao
Rd.,Shanghai, China (“Jiu Feng Investment Hong Kong Ltd.” or the “Company”)
 
AND:
 
Robert Ireland, being resident at 2B Halverson Lake Rd., Lac Des Loups, Quebec
J0X 3K0 (the “Consultant / Principal”)


WHEREAS the Company and the Consultant wish to enter into this Agreement to
record their respective rights and obligations regarding the Consultant’s
provision of services to the Company,


THIS AGREEMENT WITNESSES that in consideration of the mutual covenants and
agreements hereinafter contained, the parties agree as follows:


1.            SERVICES


1.1          The Consultant shall provide the Company with expertise and
assistance in the areas generally described in Schedule A to this
Agreement.  The Consultant shall initially be available to provide services for,
on average, one day per week or as otherwise agreed by the parties.


1.2          The Consultant and the Principal represent and warrant that the
Principal controls the Consultant. Unless the Company otherwise agrees in
writing, the Consultant’s services under this Agreement shall be provided solely
by the Principal.


1.3          The Consultant will be informed of the specific duties or tasks
required of the Consultant by the Company’s BOD or such other person as the
Company’s BOD may specify from time to time, and the Consultant will report to
such person as to the progress and completion of the same.  The Consultant will
be responsible for determining the best manner or method of providing the
required services.
 
1.4          The Consultant shall abide by the provisions of the Company’s rules
and policies of which the Consultant may be informed by the Company from time to
time.


1.5          The Consultant shall not do, or fail to do, a nything which action
or failure could be reasonably expected to adversely effect the reputation of
the Company, its affiliates or any of its directors, officers, employees or
consultants.
 
 
1

--------------------------------------------------------------------------------

 
 
2.            TERM


2.1          The term of this Agreement shall be as specified in Schedule A,
subject to earlier termination as hereinafter provided.


3.            REMUNERATION AND REIMBURSEMENT OF EXPENSES


3.1          The Consultant’s remuneration shall be as specified in Schedule
A.  Neither the Contractor, nor any of its employees, is an employee of JIU FENG
INVESTMENT HONG KONG LTD. JIU FENG INVESTMENT HONG KONG LTD shall not be
required to make contributions for unemployment insurance, Canada Pension,
workers’ compensation and other similar levies in respect of the fee for
services to be paid to the Contractor. The Contractor will be responsible for
and pay all wages, salaries, benefits, and employment-related taxes for all of
Contractor's personnel, including the Principal.
 
3.2          The Company shall reimburse the Consultant for all reasonable
expenses incurred by the Consultant in furtherance of the Company's business.
The Consultant shall, to the greatest extent possible, submit appropriate
documentation to support all expenses claimed. The Consultant acknowledges that
the Company will only reimburse those expenses that the Company considers
reasonable or to which the Company has granted prior authorization.


3.3          The Consultant shall render an invoice on t he last day of each
month for the remuneration and expenses incurred that month and the Company
shall pay such invoice within 15 days of receipt.


4.            CONFIDENTIAL INFORMATION


4.1          The Consultant and the Principal shall keep all Confidential
Information (hereinafter defined) in confidence and shall not disclose to others
or use, or allow others to use, any Confidential Information.  In this
Agreement, “Confidential Information” means all data, processes, analyses,
methodologies, trade secrets, business plans, financial information (including
but not limited to accounting and sales records), customer lists, memoranda,
notes and minutes of meetings, and other information which is designated by
Company as confidential, except for any part of the Confidential Information
which:
 

(a)
is or becomes publicly available other than as a result of a disclosure by the
Consultant or the Principal;
    (b)
is or becomes available to the Consultant or the Principal from a so urce (other
than Company or its representatives) which, to the best of the Consultant’s or
Principal’s knowledge after due inquiry, is not prohibited from disclosing such
information to the Consultant or Principal by a legal, contractual or fiduciary
obligation; or
    (c)
is demonstrated to have been properly in the Consultant’s or Principal’s
possession or control at the time of disclosure of that Confidential Information
to the Consultant or Principal by the Company or its representatives.



4.2          The Consultant and Principal shall not use or bring to the Company
any technical information, data, trade secrets, processes, formulae, products,
inventions or other intellectual property which is proprietary to any person.
 
4.3          The Consultant and Principal shall not, before or after the expiry
or other termination of this Agreement, remove any material containing
Confidential Information except as may be necessary for the Consultant to
provide the services hereunder, in which case the Consultant shall be
responsible for its security.
 
 
2

--------------------------------------------------------------------------------

 
 
4.4          The Company shall be the owner of and hold all rights to all
technical information, data, trade secrets, processes, products, formulae
inventions and any other intellectual property developed by the Consultant or
Principal during the course of providing services hereunder. In furtherance of
this, the Consultant and Principal shall sign and agree to be bound by the
Company’s standard form of confidential information and intellectual property
agreement.
 
4.5          Upon the expiry or earlier termination of this Agreement or upon
the Company’s earlier written request, the Consultant shall deliver to the
Company all documents and other tangible items comprising or referring to any
Confidential Information, together with all copies, summaries and records
thereof. The Consultant shall thereupon promptly delete all electronic copies of
documents comprising or referring to Confidential Information held by or under
the Consultant’s control.
 
4.6          The Consultant shall ensure that all of its employees, agents,
consultants, directors and officers who become privy to Confidential Information
are bound in writing by the provisions of this section 4.
 
5.            NON-COMPETITION


5.1          During the term and any renewal of this Agreement and for a period
of three months thereafter, the Consultant and the Principal agree to not engage
in any other business activities or serve as an officer or director in any other
entity (a “Competitor”) in competition with the Company.
 
6.            TERMINATION OF AGREEMENT
 
6.1          This Agreement may be immediately terminated by the Company,
without advance notice or payment in lieu thereof, for cause (hereinafter
defined).
 
6.2           In this section 6, “cause” means the occurrence of any of the
following events:
 

(a)
the Consultant breaches a material provision of this Agreement and such breach
is not remedied within 15 days of notification of said breach; or
    (b)
the Consultant or the Principal is convicted of a crime involving theft or
fraud.

 
6.3          Either party may terminate this Agreement upon six months’ written
notice to the other party or, in the case of the Company, by making a payment to
the Consultant equal to six times the average monthly payment as cal culated in
accordance with this Agreement. If the Company delivers notice of termination,
the Consultant may elect, upon written notice to the Company, to accelerate the
termination date to a date earlier than the one stated in the termination notice
but shall then only be entitled to payment for the shortened period.
 
7.            COMPLIANCE WITH LAWS
 
7.1          The Consultant shall comply with all applicable statutes, rules and
regulations and the requirements and directions of any governmental authority
having jurisdiction with respect to the provision of the services hereunder.
 
 
3

--------------------------------------------------------------------------------

 


8.            MISCELLANEOUS


8.1          The failure of either party to insist upon strict compliance with
any of the provisions of this Agreement shall not be deemed a waiver or
relinquishment of any such provisions at any subsequent time or of any other
provision hereof.


8.2          The Consultant acknowledges that a breach of this Agreement may
result in immediate and irreparable harm to the Company and that therefore, the
Company shall, in addition to any other right, relief or remedy available by
law, be entitled to any equitable relief that a court may deem appropriate.
Under no circumstances shall the Consultant or the Principal be liable for any
relief or any other remedies beyond the amounts described in Schedule A.


8.3          The provisions of the schedules attached hereto form an integral
part of this Agreement.


8.4          Any notice or other communication given under this Agreement shall
be in writing and shall be deemed to have been given if delivered to a party in
person or at its address appearing on the first page of this Agreement (or to
such other address as one party provides to the other in a notice given
according to this section).  All notices and other communications shall be
deemed to have been given and received on the first business day following its
delivery as aforesaid.


8.5          The provisions of sections 4 a nd 5 of this Agreement shall survive
the expiry or earlier termination of this Agreement.


8.6          If any provision of this Agreement is determined to be void or
unenforceable, in whole or in part, by a court of competent jurisdiction, such
determination shall not affect or impair the validity or enforceability of any
other provision of this Agreement which shall be valid and enforceable to the
fullest extent permitted by law.
 
8.7          This Agreement may not be assigned by either party without the
prior written consent of the other except only for an assignment of this
Agreement by the Company to a subsidiary.  This Agreement shall enure to the
benefit of and be binding upon the parties and their respective successors and
permitted assigns.


8.8          The laws of Quebec and the laws of Canada applicable therein shall
exclusively govern this Agreement.


8.9          This Agreement represents the entire agreement between the parties
and supersedes all prior agreements and understandings, whether written or oral,
between the parties concerning the Consultant's provision of services to the
Company.  T his Agreement may not be amended or otherwise modified except by an
instrument in writing signed by both parties.


8.10        This Agreement may be executed in counterparts, each of which shall
be deemed to be an original and both of which shall constitute one instrument.
This Agreement may be delivered by fax.
 
 
4

--------------------------------------------------------------------------------

 
 
IN WITNESS WHEREOF the parties have executed this Agreement as of the date first
above written notwithstanding its actual date of execution.
 
JIU FENG INVESTMENT HONG KONG LTD INC.
by its authorized signatory:
 

  /s/ Ms. Yan Li   Name: Ms. Yan Li   Title: CEO  

 
Robert Ireland
Acceptance signatory:
 

  /s/ Robert Ireland   Name: Robert Ireland  

 
 
5

--------------------------------------------------------------------------------

 
 
Schedule A
 
Details of Compensation
 
1.
The Consultant shall provide the Company with expertise and assistance in the
areas generally undertaken by a Secretary/Treasurer. Such services typically
include, but are not limited to:

 



●
Provide direct assistance to the BOD on financial, strategic and other business
matters;

 
●
Leadership on debt and equity fund raising activities and the related
negotiations;

 
●
Preparation of documentation for investor meetings;


●
Management of the Company and other Admin functions;

 
●
Management of reporting, both internal and external, to ensure all commitments
are honoured;

 
●
Management of day to day operations, including, where necessary, the system
design and implementation;

 
●
Management of statutory obligations;

 
●
Preparation of strategic/business plan and annual budgets and operating plans;



●
All other duties as a Secretary/Treasurer would undertake on a day to day bases

 
2.
The term of this Agreement will be for a period of thirty six months commencing
on December 04, 2012, subject to earlier termination as provided for herein or a
full time position is offered. This Agreement will automatically be renewed for
additional twelve month periods if written notice is not provided to the other
party 90 days prior to the end of each twelve month term.

 
3.
In consideration of the Consultant's services under this Agreement, the Company
shall pay the Consultant a yearly salary of $78,000.

 
4.
The Principal is also has a permanent seat on the Board of Directors.

 
 
6

--------------------------------------------------------------------------------